       Case 2:18-cv-02857-SSV-DEK Document 12 Filed 05/09/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


SUZANNE DAUGHETY                              *       CIVIL ACTION NO. 18-2857
                                              *
VERSUS                                        *       JUDGE SARAH VANCE
                                              *
LIFE INSURANCE COMPANY OF                     *       MAGISTRATE JUDGE KNOWLES
NORTH AMERICA                                 *
*     *   *    *   *    *                     *       *       *       *      *       *       *

                       JOINT MOTION AND ORDER OF DISMISSAL

MAY IT PLEASE THE COURT:

       Plaintiff, Suzanne Daughety, for herself, her heirs, legal representatives, assigns,

successors, representatives, employees, agents and attorneys, and defendant, Life Insurance

Company of North America, through their undersigned counsel, hereby stipulate and agree that

pursuant to a compromise reached between all parties, all claims plaintiff has asserted in this

matter against Life Insurance Company of North America, be and they are hereby dismissed,

with prejudice.

       WHEREFORE, the parties herein jointly move this Honorable Court to enter an Order

dismissing plaintiff’s claims with prejudice, in accordance with the parties' stipulation.



                                     Signatures on Next Page




                                                  1
      Case 2:18-cv-02857-SSV-DEK Document 12 Filed 05/09/19 Page 2 of 2




Respectfully submitted,


s/ Reagan L. Toledano______________            s/ Lauren A. Welch
JAMES F. WILLEFORD (#13485)                    LAUREN A. WELCH (#17199)
REAGAN L. TOLEDANOD (#29687)                   McCRANIE, SISTRUNK, ANZELMO,
WILLEFORD & TOLEDANO                           HARDY, McDANIEL & WELCH, L.L.C.
201 St. Charles Avenue, Suite 4208             909 Poydras Street, Suite 1000
New Orleans, LA 70170                          New Orleans, LA 70112
Telephone: (504) 582-1286                      Telephone: (504) 831-0946
Facsimile: (313) 692-5927                      Facsimile: (800) 977-8810
E-mail: rtoledano@willefordlaw.com             E-mail: lwelch@mcsalaw.com
Attorney for Plaintiff, Suzanne Daughety       Attorney for Defendant, Life Insurance
                                               Company of North America




                                           2
